Citation Nr: 1455750	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to death pension benefits.

3.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from August 1977 to June 1986, and from October 2004 to December 2005.  The Veteran died on September [redacted], 2008; the appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision and letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to accrued benefits, death pension benefits, and service connection for cause of the Veteran's death.  The appellant timely appealed that decision.

The issues of entitlement to death pension benefits and service connection for cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the time of his death, the Veteran did not have any pending claims for benefits before VA.


CONCLUSION OF LAW

The criteria establishing entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

With respect to the appellant's accrued benefits claim, VCAA notice is not found to be required.  Indeed, as discussed below, such claims, when not predicated on a claim filed during the Veteran's lifetime, cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2014).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2014).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).   

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).

The Veteran died on September [redacted], 2008.  Prior to that date, the Veteran did not have any pending claims for VA benefits, either before the AOJ or the Board.  The Veteran filed his last claim for benefits in March 2006 for an increased evaluation of his left varicocele.  In a July 2006 rating decision, that issue was denied.  The Veteran was notified of that decision in a July 2006 letter.  No further correspondence is of record until the appellant contacts VA in October 2008 to inform VA of the Veteran's death and to apply for a United States Flag for Burial Purposes.

The Board is sympathetic to the appellant's arguments, particularly in her August 2012 substantive appeal, VA Form 9, which indicate that the Veteran's sudden death prevented him from filing a claim of increased evaluation for his service-connected left knee disability prior to his death.  She specifically stated in her substantive appeal, VA Form 9, that if the Veteran "had not died I am sure he would have followed through with the necessary claims to receive compensation for all injuries that occurred during his military career."  However, the Board is unable to award any accrued benefits in this case because the Veteran did not file a claim prior to his death which was still pending, as explicitly conceded by the appellant in her statements.  

The Board is bound by the laws enacted by Congress, VA regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  See 38 U.S.C.A. § 7104(c) (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, the Board is without authority to grant benefits simply, because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Accordingly, there was no pending claim on appeal at the time of the Veteran's death for which an accrued benefits claim can be predicated, which is a prerequisite antecedent for an accrued benefits claim.  The accrued benefits claim on appeal is denied as a matter of law.  See 38 C.F.R. § 3.1000; see also Jones, supra; Sabonis, supra.


ORDER

Entitlement to accrued benefits is denied.


REMAND

With respect to the death pension benefits claim, the Board notes that the appellant's basic eligibility is not in question in this case; instead, the appellant was denied entitlement to death pension benefits on the basis of her yearly income in December 2011 exceeding the maximum allowable threshold for entitlement.  The Board notes that the only Improved Pension Eligibility Verification Report (Surviving Spouse with No Children), VA Form 21-0518-1, of record is dated January 2012, documenting the appellant's income for 2011; no other information regarding the appellant's income and pension eligibility for years of 2012, 2013, or 2014-all of which would be relevant in determining the appellant's entitlement to pension benefits-does not appear to have been solicited from the appellant at this time.  Accordingly, the death pension benefits claim should be remanded at this time in order for the AOJ to attempt to obtain from the appellant the appropriate income information for 2011, 2012, 2013, and 2014, including sending the appellant the appropriate VA forms necessary to adjudicate her death pension benefits claim for those years.

Respecting the service connection for cause of death claim, on appeal, the appellant has essentially argued that the Veteran's service-connected left knee disability caused the Veteran's death due to a surgical complication that ended in his sudden cardiac death; the surgical procedure apparently occurred at a private facility, which the appellant sued for medical malpractice.  She submitted 7 private doctors' depositions from that action regarding whether the Veteran's "sudden cardiac death," listed on his death certificate was really the result of a pulmonary embolism that stemmed as a complication from a left knee surgery.

First, the Board notes that it does not appear that the private treatment records, including the surgical report and other hospital/surgical facility records from the left knee surgery have been obtained and associated with the claims file.  Accordingly, the Board finds that a remand is necessary in order to obtain those extremely relevant private treatment records, as well as any other records from the private facility at which he was being treated prior to and at the time of his death.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Finally, the Board finds that on remand a VA medical opinion regarding whether the Veteran's death was related to his service-connected disabilities should be obtained, as it does not appear that such has been obtained at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to furnish her earnings/income information for the years of 2011, 2012, 2013, and 2014, with regards to her entitlement to death pension benefits.  The AOJ should provide the appellant the appropriate VA Forms necessary to document such information.

2.  Ask the appellant to identify any private treatment that the Veteran may have had for his service-connected disabilities prior to his death, which is not already of record and are potentially relevant to the appellant's claims, particularly the surgical and other hospital/facility records from the left knee surgery that preceded the Veteran's death.  Any medical records obtained during malpractice litigation would also be pertinent.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the appellant should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Furnish the claims file to an appropriate VA physician in order to obtain a medical opinion regarding whether the Veteran's cause of death is related to his military service or to any service-connected disability.  

After reviewing the claims file, the examiner should specifically opine as to whether the Veteran's service-connected disabilities, including his left knee sprain and left varicocele and epididymitis, resolved with pain, caused, substantially and materially contributed to, combined to cause, or aided or lent assistance to the production of death.

In so discussing, the examiner should address the appellant's contentions that the Veteran's left knee surgery which preceded his death led to a pulmonary embolism which led to his noted "sudden cardiac death" listed on his death certificate.  

The examiner should specifically address the depositions from the private physicians and the firefighter/medic.  The examiner should discuss the findings and medical conclusions reached in those depositions, particularly with regards to the opinion requested above.  

A rationale for each opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the appellant's claims of entitlement to death pension benefits and service connection for cause of the Veteran's death.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


